223 F.2d 640
96 U.S.App.D.C. 175
Warren L. GARRETT, Appellant,v.Rosa E. SIMMONS, Appellee.
No. 12468.
United States Court of Appeals District of Columbia Circuit.
Argued May 2, 1955.Decided May 19, 1955.

Messrs. G. A. Chadwick, Jr., and John A. Beck, Washington, D.C., for appellant.
Mr. Albert J. Ahern, Jr., Washington, D.C., with whom Mr. James J. Laughlin, Washington, D.C., was on the brief, for appellee.
Before EDGERTON, BAZELON and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment in favor of a wife for loss of her husband's consortium.  Appellant attacks chiefly a jury instruction to which he failed to make timely objection below.  In the particular circumstances of this case, we do not feel impelled to consider the matter and therefore do not do so.


2
Affirmed.